DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a transmission component, which is static with respect to the valve body in an axial direction”.  Paragraph [0051] and claim 17 require the transmission component to include a magnetic rotor, a screw rod, and a screw nut (32).  None of the transmission component is static with respect to the valve body.  In fact, the screw nut must move in an axial direction to reciprocate the valve (see Figs. 1 and 2).  It does not appear that applicant was in possession of the claimed invention which requires the transmission component (including a magnetic rotor, a screw rod, and a screw nut) to be static with respect to the valve body.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a transmission component, which is static with respect to the valve body in an axial direction”.  Paragraph [0051] and claim 17 require the transmission component to include a magnetic rotor, a screw rod, and a screw nut.  None of the transmission component is static with respect to the valve body.  In fact, the screw nut must move in an axial direction to reciprocate the valve (see Figs. 1 and 2).  It is unclear what the scope of “static” encompasses when 
Claims 2-4 recite, “thin-walled” or “thin”.  The term "thin" is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In light of the above, prior art will be applied as to claim 1 in a manner in which the claims may be amended to help advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over LV et alia (US Patent Application 2016/0195195) in view of Tutt et alia (US Patent Number 6,997,440), hereinafter “Tutt”.
Re claim 1, LV et alia disclose an electric valve, comprising: a valve body component, wherein, the valve body component comprises a valve body and a valve cover, and the valve cover is fixedly connected with the valve body; a valve core component, which is arranged in an inner chamber of the valve body; a transmission component, which is static with respect to the valve body in an axial direction; and a valve seat component.  Compare Figs. 1 and 2 of the present application and Figs. 1 and 2 of LV et alia.  Note that the transmission component including the screw nut moves axially in both.  The examiner takes official notice that any differences with respect to claim 1, lines 1-9 are old and well known in the art.
Any difference between LV et alia and claim 1 would appear to be in the valve seat detail.  Tutt discloses a similar valve with a valve seat component comprising a valve seat body (B) and a valve seat core (19), the valve seat body is fixedly connected with the valve body (which would include parts labelled R and 22, see Fig. 1), and the valve seat core is sleeved outside a valve port jacket (see the inner valve jacket within the valve seat core 19 that is labelled ref. no. 18 in Fig. 1.  This is the valve seat mount 18 discussed in col. 2, lines 49-55, not the other use of ref. no. 18 to describe valve body 18 elsewhere in the specification).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the valve seat body, valve seat core, and valve port jacket configuration of Tutt with the electric valve of LV et alia in order to press fit an inner sleeve that holds and has the valve seat core at a higher elevation to contact the valve core as taught by Tutt (see col. 2, lines 49-55 and Figs. 1, 2, 4, and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753